Citation Nr: 1440142	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran subsequently relocated to the jurisdiction of the St. Petersburg, Florida, RO. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript (Tr.) of those proceedings has been associated with the Veteran's claims file. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran reports that he was exposed to acoustic trauma during basic training and when he fired ammunition without the benefit of hearing protection.  He believes his tinnitus is related to these events.  

The Veteran's formal application for benefits based on tinnitus was received in July 2009, and in an August 2009 statement he described the circumstances of its onset, noting the ringing in his ears has never gone away.  In connection with his claim, he was examined for VA purposed in July 2010, the report from which reflects that the Veteran denied having tinnitus.  As a result, the Veteran's claim was denied.  

When advised of the reason for the denial, the Veteran offered that perhaps he had denied "ringing" in his ears, because the sensation he experiences is more in the nature of a chirping sound, but he maintains this has been present since service.  A person who accompanied him to the examination recalled the Veteran reported to the examiner that he experienced a chirping sound.  

The chronology of these facts draws into question the accuracy of the history set out in the examination report that the Veteran did not experience tinnitus.  In view of that, another examination should be conducted.  

In addition, the Board notes that in his initial application, the Veteran identified a private physician who had treated him for hearing loss in the late 1960's and early 1970's, (Dr. Hedrick).  Likewise, his former wife wrote a letter indicating she recalled the Veteran was prescribed a hearing aid "a couple of months after our marriage," which was in 1967.  Although the Veteran did not provide authorization to obtain any of his private records of treatment when asked to do so, this history suggests that relevant treatment records may exist.  Additional efforts to obtain them would be useful in this case.  

In this regard, it is noted that the Veteran reported ongoing neurologic treatment with VA since 1999.  It would seem these could include a general medical history that could shed light on the claim before the Board.  These records should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any post service medical records as would reflect the presence of tinnitus, and with any necessary assistance from him, copies of these records should be sought.  (Specifically, this should include efforts to obtain the records of the Veteran's treatment by Dr. William Hedrick, 507 Medical Arts Bldg. MPLS, MN 55402.)  

2.  Associate with the file, the records of the Veteran's neurologic treatment with VA which he advised commenced in 1999, at the Minneapolis VAMC.    

3.  Schedule the Veteran for a VA audiological examination.  The claims file should be made available to be reviewed by the examiner and all appropriate tests, including an audiological evaluation, should be conducted. 

The examiner should determine the nature and etiology of any tinnitus found to be present, and noting the various relevant findings set out in service records, including the left ear otitis externa diagnosed in July 1965, opine as to whether it is at least as likely as not that any current tinnitus was incurred in or otherwise related to the Veteran's military service.   

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


